MARY'S OPINION HEADING                                           




NO. 12-03-00082-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


LAWRENCE EDWARD THOMPSON,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

MICHAEL W. COUNTZ, ET AL.,
APPELLEES§
	HOUSTON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM
 This pro se appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on February 3,
2003.  Thereafter, on February 28, 2003, Appellant filed a notice of appeal which failed to contain
the information required by Rule 25.1(e), i.e., a certificate of service showing service on all parties
to the trial court's judgment.  
	On March 26, 2003, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed a corrected notice of appeal on or before April 25, 2003, the appeal would be referred to the
court for dismissal.  Tex. R. App. P. 42.3.   
	On April 4, 2003, Appellant filed an amended notice of appeal, which did not include a
certificate of service as required by Rule 25.1(e).  Since Appellant has failed to correct his defective
notice of appeal after notice, the appeal is dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered April 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.

(PUBLISH)